In The
Court of Appeals
For the
First District of Texas
_________________
 
NO. 01-02-00528-CV 
_________________


EX PARTE HAROLD HIGGINS A/K/A HAROLD LEON SPARKS, Relator


 


Original Proceeding on Application for Writ of Habeas Corpus
 

O P I N I O N
 On April 12, 1999, in the 184th District Court of Harris County, relator was
convicted of aggravated sexual assault of a child.  Relator appealed his conviction to
this Court.  On June 21, 1999, the appeal was transferred to the Thirteenth Court of
Appeals where it is now pending.  Relator sent his application for habeas corpus relief
to the Thirteenth Court of Appeals, which forwarded it to this Court.
	Because his appeal is still pending before the Thirteenth Court of Appeals, his
conviction has not become final so as to entitle him to habeas corpus relief under
article 11.07 of the Texas Code of Criminal Procedure.  See Ex parte Brown, 662
S.W.2d 3, 4 (Tex. App.--Houston [1st Dist.] 1983, no pet.); Tex. Code Crim. P.
Ann. art. 11.07 (Vernon Supp. 2002).
	As grounds for his request for relief, relator makes various complaints about
the indictment on which his conviction is based.  A defendant's postconviction
application for writ of habeas corpus will not be considered when direct appeal of his
conviction is pending.  See Brown, 662 S.W.2d at 4.
	Accordingly, relator's request for habeas corpus relief is denied.
	It is so ORDERED.
 PER CURIAM

Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.